Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  "therethrough" does not make sense in the context of claim 1. .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20180178615) Xia et al. hereinafter referred to as Xia.
 A vehicle heat management system (abstract: An intelligent multi-loop thermal management system for and electric vehicle) comprising: a refrigerant circuit (passenger-compartment air-conditioning-refrigeration loop, fig 21) configured to circulate a refrigerant to regulate a temperature inside a passenger compartment ([0091] a refrigerant in the air-conditioning refrigeration loop absorbs heat of the air flow through the evaporator 21, to rapidly cool the passenger compartment, providing comfort) therethrough; a heating circuit (a small circulation loop for heating of a passenger-compartment, fig 24) configured to circulate a liquid that exchanges heat with the refrigerant ([0094] air is driven by the electric blower 26 to flow through the pipeline on the air side of the heater core 27, absorbs heat from the coolant, and then enters the passenger compartment for supplying heat) therethrough, the heating circuit being configured to regulate the temperature inside the passenger compartment; and a battery temperature regulation circuit (a power-battery-pack air-conditioning-refrigeration external loop and a power-battery-pack air-conditioning-refrigeration internal loop, fig 4) configured to regulate a temperature of a battery ([0020] In this case, the battery pack needs to be cooled by means of air-conditioning refrigeration, and the power-battery-pack air-conditioning-refrigeration external loop and the power-battery-pack air-conditioning-refrigeration internal loop can rapidly lower the temperature of the battery pack.) by introducing a liquid that exchanges heat (battery refrigerator 23) with the refrigerant to the battery
Regarding claim 2, Xia teaches The vehicle heat management system according to claim 1 as stated above, wherein the heating circuit (a small circulation and the battery temperature regulation circuit (a power-battery-pack air-conditioning-refrigeration external loop and a power-battery-pack air-conditioning-refrigeration internal loop, fig 4) are coupled and the liquid circulating through the heating circuit is introduced into the battery temperature regulation circuit ([0023] A battery pack loop and a drive loop may form a parallel loop or a series loop by means of switching using the four-way valve… When [ports] A and B are connected and [ports] C and D are connected, the battery pack and the electric-drive module are connected in series and may perform heat exchange with each other).
Regarding claim 3, Xia teaches The vehicle heat management system according to claim 2 as stated above, further comprising: a control valve (four-way valve 16) configured to control an introduction of the liquid circulating through the heating circuit (a small circulation loop for heating of a passenger-compartment, fig 24) into the battery temperature regulation circuit (a power-battery-pack air-conditioning-refrigeration external loop and a power-battery-pack air-conditioning-refrigeration internal loop, fig 4) the control valve being disposed at a coupling  between the heating circuit and the battery temperature regulation circuit.
Regarding claim 4, Xia teaches The vehicle heat management system according to claim 2 as stated above, further comprising: a first channel configured to introduce the liquid circulating through the heating circuit into the battery temperature regulation circuit; and a second channel configured to return the liquid circulating through the battery temperature regulation circuit back to the heating circuit ([0023] A battery pack loop and a drive loop may form a parallel .
Regarding claim 5, Xia teaches The vehicle heat management system according to claim 2 as stated above, further comprising: a heater ([0009] The power-battery-pack low-temperature-heating internal loop may be formed by connecting the battery pack 38, the four-way valve 16, the electric water pump 32, the three-way valve 33, and the positive temperature coefficient (PTC) heater 37 in series, and in this case, the PTC heater is set in operation.) configured to heat the liquid circulating through the heating circuit, wherein the heater operates when warming up the battery.
Regarding claim 6, Xia teaches The vehicle heat management system according to claim 3 as stated above, further comprising: a heater ([0009] The power-battery-pack low-temperature-heating internal loop may be formed by connecting the battery pack 38, the four-way valve 16, the electric water pump 32, the three-way valve 33, and the positive temperature coefficient (PTC) heater 37 in series, and in this case, the PTC heater is set in operation.) configured to heat the liquid circulating through the heating circuit, wherein the heater operates when warming up the battery.
Regarding claim 7, Xia teaches The vehicle heat management system according to claim 4 as stated above, further comprising: a heater ([0009] The power-battery-pack low-temperature-heating internal loop may be formed by connecting configured to heat the liquid circulating through the heating circuit, wherein the heater operates when warming up the battery.
Regarding claim 8, Xia teaches The vehicle heat management system according to claim 1 as stated above, further comprising: a first heat exchanger (battery refrigerator 23) configured to exchange heat between the liquid that regulates the temperature of the battery and the refrigerant (a refrigerant flows through a pipeline on a refrigerant side of the battery refrigerator 23), wherein the refrigerant circuit comprises a control valve (second electronic expansion valve 22) configured to control ([0030] different cooling or heating requirements may be formed by regulating the degrees of opening of the electronic expansion valve) an introduction of the refrigerant into the heat exchanger.
Regarding claim 9, Xia teaches The vehicle heat management system according to claim 8 as stated above, wherein the refrigerant is introduced into the heat exchanger by the opening of the control valve (second electronic expansion valve 22) when cooling the battery ([0072] In this case, air-conditioning refrigeration is required to cool the battery pack 38. The condenser 18, the receiver drier 19, the second electronic expansion valve 22, the battery refrigerator 23, and the electric compressor 24 form a power-battery-pack air-conditioning-refrigeration external loop.).
Claims 1 and 8 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20180222286) Blatchley et al. hereinafter referred to as Blatchley.
 A vehicle heat management system (abstract: A thermal management system of a vehicle is disclosed) comprising: a refrigerant circuit (a refrigerant loop 49) configured to circulate a refrigerant to regulate a temperature inside a passenger compartment (evaporator 106) therethrough; a heating circuit (heater loop 80) configured to circulate a liquid that exchanges heat with the refrigerant (refrigerant-to-coolant heat exchanger 52) therethrough, the heating circuit being configured to regulate the temperature inside the passenger compartment (a heater core loop 80); and a battery temperature regulation circuit (a battery loop 126) configured to regulate a temperature of a battery ([0003] The vehicle includes a battery-coolant system including a chiller) by introducing a liquid that exchanges heat with the refrigerant to the battery (refrigerant-to-coolant heat exchanger 52)
Regarding claim 8, Blatchley teaches The vehicle heat management system according to claim 1 as stated above, further comprising: a first heat exchanger (battery chiller 66) configured to exchange heat between the liquid that regulates the temperature of the battery and the refrigerant (battery chiller 66), wherein the refrigerant circuit comprises a control valve (a battery electronic expansion valve 64) configured to control an introduction of the refrigerant into the heat exchanger (a battery electronic expansion valve 64).
Regarding claim 9, Blatchley teaches The vehicle heat management system according to claim 8 as stated above, wherein the refrigerant is introduced into the heat exchanger by the opening of the control valve (a battery electronic expansion valve 64) when cooling the battery.
The vehicle heat management system according to claim 8 as stated above, further comprising: a second heat exchanger (refrigerant-to-coolant heat exchanger 52) configured to exchange heat between the liquid flowing through the heating circuit and the refrigerant (refrigerant-to-coolant heat exchanger 52).
Regarding claim 11, Blatchley teaches The vehicle heat management system according to claim 9 as stated above, further comprising: a second heat exchanger (refrigerant-to-coolant heat exchanger 52) configured to exchange heat between the liquid flowing through the heating circuit and the refrigerant (refrigerant-to-coolant heat exchanger 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763